Exhibit 99 General Electric Capital Services, Inc. Condensed Statement of Earnings Three months ended December 31 Twelve months ended December 31 (In millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods 44 Total revenues (2)% (4)% Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses (15)% (12)% Earnings (loss) from continuing operations before income taxes F F Benefit for income taxes Earnings from continuing operations 21 F F Earnings (loss) from discontinued operations, net of taxes 20 Net earnings 41 F 52% Less net earnings (loss) attributable to noncontrolling interests 25 16 15 Net earnings attributable to GECS $ $ 93 F $ $ 52% Amounts attributable to GECS: Earnings from continuing operations $ $ 73 F $ $ F Earnings (loss) from discontinued operations, net of taxes 20 Net earnings attributable to GECS $ $ 93 F $ $ 52% General Electric Capital Services, Inc. Summary of Operating Segments Three months ended December 31 Twelve months ended December 31 (In millions, Unaudited) V % V % Revenues Commercial Lending and Leasing (CLL)(a) $ $ (5)% $ $ (11)% Consumer(a) 4% 1% Real Estate (18)% (7)% Energy Financial Services (44)% (8)% GE Capital Aviation Services (GECAS)(a) 9% 12% Total segment revenues (3)% (4)% GECS corporate items and eliminations 8% (4)% Total Revenues $ $ (2)% $ $ (4)% Segment profit CLL(a) $ $ 61% $ $ 61% Consumer(a) F 85% Real Estate 31% (13)% Energy Financial Services 33 31 6% 73% GECAS(a) 53% 18% Total segment profit F 94% GECS corporate items and eliminations 28% (16)% Earnings from continuing operations attributable to GECS $ $ 73 F $ $ F Earnings (loss) from discontinued operations, net of taxes, attributable to GECS 20 F U Net earnings attributable to GECS $ $ 93 F $ $ 52% (a) Effective January 1, 2010, we transferred the Transportation Financial Services business from GECAS to CLL and the Consumer business in Italy from Consumer to CLL. Prior-period amounts were reclassified to conform to the current-period’s presentation. General Electric Capital Services, Inc. Condensed Statement of Financial Position December 31, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECS shareowner's equity Noncontrolling interests Total liabilities and equity $ $
